Citation Nr: 1125263	
Decision Date: 07/05/11    Archive Date: 07/14/11

DOCKET NO.  09-43 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as adjustment disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Erin E. Conway, Law Clerk


INTRODUCTION

The Veteran served on active duty from May 1995 to May 1999, and from November 2002 to October 2008.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the Veteran was scheduled to present testimony before a Veterans Law Judge (VLJ) on September 29, 2010.  However, he failed to report to the hearing.  As the record does not contain further explanation as to why the Veteran failed to report as scheduled, the Board deems his request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2010).


FINDING OF FACT

The competent and credible evidence does not show that the Veteran has a current adjustment disorder or other psychiatric disorder that is causally related to his military service.


CONCLUSION OF LAW

An adjustment disorder or other psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in November 2008 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran was diagnosed with adjustment disorder at a May 2008 in-service examination prior to his discharge.  However, there is no evidence of record that the Veteran currently has a diagnosis of adjustment disorder, or any other psychiatric disorder, as will be discussed below.  

In December 2008, the Veteran had a compensation and pension examination in association with his claim.  This examination considered his military and personal history, stressors, and complaints.  It also included a mental status examination.  The examiner noted that the Veteran reported minor problems with adjusting to civilian life, decreased happiness, problems trusting people, and some decreased motivation.  However, the examiner indicated that these were normal issues upon leaving service, and the Veteran was found to have no formal mental health diagnosis.  He was deemed capable of working and handling his own financial affairs.  In this examination, the Veteran denied history of any psychiatric treatment or psychiatric medications, and he has not submitted private treatment records indicating treatment for, or a diagnosis of, adjustment disorder or any other psychiatric disorder.    

Again, the Veteran's service connection claim was received in November 2008.  As the sole May 2008 diagnosis falls outside the claim period, there is no current disability for service connection purposes.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  In the absence of competent and credible evidence showing the Veteran has the claimed disability, service connection must be denied.  See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that service connection is limited to cases wherein the service incident has resulted in a disability, and in the absence of proof of a present disability, there can be no valid claim). 

In short, the requirement of competent medical evidence of current disability has not been met as to this claim.  For the above reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is inapplicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for adjustment disorder is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


